DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a non-provisional application with a priority claim to a provisional application.  However, upon review and subject to Applicant’s arguments, if any, the claim of priority is denied, as set forth below.
	Claims 1 – 20 are pending.

Response to Amendment
2.	The Amendment filed September 13, 2021 (hereinafter “Amendment”) has been entered and carefully considered. Claims 1 – 20 remain pending in the application.  
	In view of the Amendment, the rejection under §101 of Claims 1 – 9 for failing to recite a statutory category is hereby removed.
	However, the other rejection under §101 (Abstract Idea) and the rejection under §103 is hereby maintained.  A detailed explanation is set forth below.
	The Office notes that Applicant has traversed the denial of priority; however, Applicant has not provided any evidence or arguments that the denial is without merit.  Therefore, that denial is also maintained.
	Office Note:  Given the complexity of the subject matter and the finality of this Rejection, an interview - using the AIR form mentioned at the end of this Action - is recommended.


Denial of Claim of Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  However, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 112(a) as follows:
	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
	The disclosure of the prior-filed provisional application, Application No. 62/478,796 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.   The prior-filed application is directed to a high level discussion of AI to detect fraud and several pages of generic computer implementation.  The “Appendix” does not supply the mission support for the claimed features of semantic information processed through 6 levels of logic, including level 6 processed with cognitive calculi expressed as formulae.  Other details of the claims are not found in the referenced provisional application.  Therefore, the disclosure in this provisional application does not appear to provide support for the claims of the present invention and they are not entitled to the benefit of the filing date of the provisional application.

Claim Rejections – 35 USC § 101

4.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A.	Rejection Based on Subject Matter Categories:
The rejection of Claims 1 – 9 as failing to fall into any of the 4 categories of statutory subject matter is hereby removed based on the Amendment.  
B.	Rejection Based on Abstract Idea:
	
Explanation of the Rejection Based on the Amendment:
	Claim 1 of the Amendment is illustrative of the maintained rejection.
	In the Amendment, Claim 1 was amended as follows:
	
    PNG
    media_image1.png
    808
    652
    media_image1.png
    Greyscale

		
    PNG
    media_image2.png
    471
    574
    media_image2.png
    Greyscale


It is clear that these amendments do not render the claim eligible.  They are not directed to a technical solution to a technical problem.  They are not directed to a technical improvement in the computer system itself.  For example, there is no indication that these amendments will improve the processing speed or efficiency of the system itself.  The result of these amendments remains the same:  the claim is still very much an “apply it” situation.  That is, use AI to detect fraud on a system with a couple of computer components recited at an extremely high level (e.g. a “memory” and a “processor.  Furthermore, the amendments recited above could be performed in the human mind since a human evaluator could – using his/her mind and rules developed on the basis of known fraud schemes – come up with a goal, a starting state, and a chain events that leads to the goal.
Therefore, Claim 1 recites an abstract idea (i.e. a method of organizing human behavior and/or mental process) and the additional limitations do not embody that idea into a practical solution – which is to say does not recite technical solution to a technical problem.

Claim 7 was amended to recite “wherein generating the fraud scheme
further includes:
determining whether at least one relevant domain participant could detect the
fraud scheme; and
reformulating the chain of action to include actions to recruit the at least one
relevant domain participant wherein the cognitive calculi represents  theory-of mind level.
However, this amendment does not render the claim eligible.  There is no technical solution added to the claim, nor is there an improvement to the computer itself.  This claim merely recites a mental process:  “determining” whether someone could detect the fraud scheme and reformulating the chain of events.  These limitations fail to render the claim eligible for the same reasons as set forth above with respect to Claim 1.

Explanation of Rejection Based on Original Claims:
Claims 1 - 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
C.	Statutory Categories
Independent Claim 1 fails to recite any statutory category as noted above.  Claim 10 is directed to a non-transitory CRM and also falls into the category of machine/manufacture.  Claim 18 recites a method claim and therefore falls into the category of a “process”.  
D.	The Claim Recites an Abstract Idea
Claim 1 is illustrative of the rejection of all claims.
Claim 1 recites the limitation:
“a system for formalizing real world semantic information pertaining to a domain that includes rules and processes expressed as formulae, semantic models of known fraud schemes, and knowledge bases of domain participants represented using cognitive calculi;”

This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods.  In this case, the fundamental economic principle or practice is the use of rules and machine learning/AI to detect fraud.  This is an extremely common practice and is performed millions of times each day in the financial industry, especially in payment card (e.g. debit or credit card) transactions.  Furthermore, the quoted recitation above could be performed in the human mind since a human evaluator could – using his/her mind and rules developed on the basis of known fraud schemes – use cognitive skills to detect a potentially fraudulent transaction.  The claim does not require more than this.  Mental processes are also examples of abstract ideas.
Furthermore, the mere nominal recitation of terms such as “models,” or “domains,” or “calculi, does not remove the claim from the category of common or abstract methods of organizing human activity.  Moreover, the mere nominal recitation of possible computer-based software such as models does not remove the claim from the methods of organizing human activity grouping.  In fact, the claim is devoid of any recitation of computer components and functionality.  Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
E.	The Claim Does Not Integrate the Abstract Idea into a Practical Application
Moreover, this judicial exception is not integrated into a practical application. The possible “additional limitations” recited in the Claim that must be considered are as follows:
a scheme generation system for generating a plurality of fraud schemes within the domain using the semantic information, 
wherein each fraud scheme: comprises a plan expressed using cognitive calculi; 
includes at least one domain participant; 
achieves an illicit result that breaks at least one rule of the domain; 
is provable to be outside the purview of relevant observers; and 
is not a known fraud scheme. 
	No additional computer components are mentioned in these limitations, and those quoted above are recited at a high level of generality.  No other particular computer functions or computer component interactions within this system are recited.  These are abstract, highly generic concepts that constitute fundamental economic practices surrounding the processing of potentially fraudulent transactions.  
Analyzing these additional limitations individually, and taking the claim as a whole and as an ordered combination, it is clear that these additional limitations do not serve to integrate the abstract idea into a practical application.  They do not recite a technological solution to a technological problem.  They do not improve the functioning of the computer system itself.  In fact, there is no computerized system or functions recited.  Thus, these limitations fail to recite with specificity any technical function or any improvement to the functioning of the computer system itself – if any.  Therefore, the claim lacks the specificity required to transform the claim from one claiming only an outcome or a result – using cognitive calculi to detect fraud - to one claiming a specific way of achieving that outcome or result.
Accordingly, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components – except, in this case, no computer components are recited.  That is, the additional elements recited in the claim beyond the judicial exception(s) have been evaluated to determine whether those additional elements, considered individually and in combination, integrate the judicial exception(s) into a practical application.  They do not.
F.	Step 2B:  The Claim Does Not Recite Significantly More than the Abstract Idea
This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
Therefore, based on the above analysis, the identified additional limitations do not provide “significantly more” than the abstract idea.  The claim is therefore ineligible under §101.  The other independent claims are, likewise, ineligible for the same reasons as they are virtually identical to Claim 1.
G.	The Dependent Claims Do Not Recite Meaningful Additional Limitations
Similarly, Claim 2 recites the same abstract idea as Claim 1 by virtue of its dependency on Claim 1.  Like Claim 1, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 2 merely recites the abstract concept of participants.
Claim 3 merely recites the abstract concept of a rule.  
Claim 4 merely recites the abstract concept of using real world data.
Claim 5 merely recites the abstract concept of using formulae to express semantic concepts.
Claim 6 merely recites the abstract concept of a series of temporal events.
Claim 7 merely recites the abstract concept of definitions for semantic information.
Claim 8 merely recites the abstract concept of domains where fraud may be detected.
Claim 9 merely recites the abstract concept of logics concepts.
Claims 10 – 20 are virtually identical to various of the aforementioned claims and are ineligible for the same reasons as set forth above.  

None of these claims provide any additional meaningful limitations, non-generic computer components, or specific assignments of functionality among those components.  Likewise, if at all, these claims recite only generic, computer-related limitations which are recited at such a high level of generality as to be devoid of any meaningful limitations.  These limitations do not recite improvements in the functioning of the computer or to any other technology or technical field.
Therefore, these claims do not include additional elements that are sufficient to integrate the abstract idea into a practical application, nor do they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, constitute only a mere instruction to “apply” the abstract idea.   
Thus, Claims 1 - 20 constitute ineligible subject matter under 35 USC § 101 as being directed to an abstract idea without more.  




Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2015/0288717 to Bringsjord (hereinafter “Bringsjord”) in view of U.S. Patent Publication No. 2008/0235576 to Bringsjord et al. et al. (hereinafter “Bringsjord et al.”).

Explanation of the Rejection based on the Amendment:
The independent claims were all amended in a substantially identical manner and that is illustrated above in the section on §101 with respect to Claim 1.  Therefore, this explanation will focus on Claim 1 but applies to the other independent claims as well.
The essential features of the Amendment are as follows:
“wherein each generating the fraud scheme includes: receiving and expressing an inputted goal for the domain as a goal state Sg using cognitive calculi; providing a start state Ss of the domain expressed using cognitive calculi: 15/941,6122identifying a chain of actions that change the domain from the start state Ss to the goal state Sg, wherein each action in the chain of actions is selected from a set of actions that formulaically map a current state of the domain to a new state; and comprises a plan expressed using cognitive calculi; includes at least one domain participant; ensuring that the chain of actions achieves an illicit result that breaks at least one rule of the domain.”

These features relate to the generation of a fraud scheme which is expressed as a goal (e.g. defrauding an entity or target through a phishing scheme or some other fraudulent attack) and goal state expressed using cognitive calculi.  The generation of the fraud scheme also involves the identification of a chain of actions (e.g. “events”) that change the state from the start state to the goal state (i.e. successful completion of the fraud).
Thus, it is the position of the Office that the generation of such a fraud “scheme” is directly analysis to the generation of a “story” with a plot which results in the successful completion of the fraud against the target.  To a person of ordinary skill in the art, how different is a “scheme” from a “story?”  In fact, the Bringsjord reference – which describes a fraudulent scheme relating to email “phishing” (i.e. a fraudulent activity) -  makes this direct connection:
“A system, method and program product for spear phishing. As system is disclosed having a system for automatically constructing a background story using computational logic that includes true declarative content associated with a target; a system for automatically constructing an expanded story using computational logic that includes deceptive declarative content; and a communication generator that generates a communication including the true declarative content, the deceptive declarative content, and an actionable element.”  (emphasis added) 

It is the position of the Office that a “background story” and an “expanded story” are directly analogous to the recited “scheme” and considered to constitute the recited “generation of a fraud scheme.”  Therefore, this and previous publications of the inventor affiliated with Applicant are directly applicable to the obviousness analysis.
Moreover, Bringsjord teaches the other elements of the Amendment as follows:
“[0042] A top-level description of the system 18 is given as follows.
[0043] The system 18 starts with a target T specified by its user. The goal of the system 18 is to generate an electronic communication <k> (e.g., an email) to be sent to T such that T performs an “action” lambda relative to that email. For example, the action in question will often be to click on hyperlink in the email in question. In this case, the hyperlink is an instance of something λ in the communication <k> that is to be acted upon by the target T. Using standard and widely known technology, if λ is a hyperlink in an email, clicking on this hyperlink (which would be the action lambda), grants access to the computer or computer system of T. This access is of course given to the malicious agent M who sends the communication <k>. The relevant pre-established network connections are assumed to be in place. These connections are outside the scope of the invention, and are well-understood and easy to configure.
[0044] The system begins by constructing a relevant representation, in the form of a background story N, of the target's beliefs, knowledge, background, plans, and goals, all expressed in a mathematical formalism rich enough to represent these entities. One such formalism could be CEC, the computational logic presented in numerous publications (e.g., Bringsjord, Govindarajulu, Ellis, McCarty & Licato 2014, Bringsjord & Govindarajulu, 2013). The output of this stage, marked as t1, as shown in FIG. 2, is O1. The system then augments the background story N to produce an expanded story N+ in which the target's mental state O2 at t3 is such that the target will be likely to perform action lambda at t4. Given O2, the system S then computes what communication <k> needs to happen so that T's state becomes O2. The system then generates English (or grammatically correct expressions in some other natural language, e.g., Spanish, Norwegian, etc.) to “clothe” communication <k>. This English is the communication then used for spear phishing.
Description of Sequence that Spear Phishing System Designed to Catalyze
[0045] Moving to a more detailed level, assume a target T, a malicious agent M, a character C who M impersonates, and electronic communication <k> (e.g., an email, a text message, etc.) that ultimately will be received by T.
[0046] In addition, assume that we are using the aforementioned cognitive event calculus (CEC), a computational logic that has been amply described in the literature (e.g., see Bringsjord et al. 2014, Bringsjord & Govindarajulu 2013), and can be used as a framework for modeling the cognition of human beings, representing stories, representing the content that is expressed in natural languages like English, and carrying out automated reasoning that is the primary mode of computation used by spear phishing system 18.”  (emphasis added) 

These teachings are directly relevant to the features of the Amendment.  There is a start state and then a chain of actions/events that move the participant toward the goal state, which is completion of the fraud.  The terminology is different but the teachings, to a person of ordinary skill in the art, are the same.
Therefore, the rejection is maintained.

Explanation of the Rejection with Respect to the Original Claims:
Bringsjord is one of the inventor’s own publications and should be well known to Applicant.  It is in the exact same field of endeavor as the claimed invention and is strikingly similar to the claimed elements.  Bringsjord relates to analyzing potential “spear phishing” attempts to determine if they are fraudulent.  The analysis includes an “expanded story” which is considered to constitute the recited “scheme.”  The analysis also uses computational logic that uses declarative content in a manner which is almost identical to the claimed invention.  
Thus, Bringsjord is directly on point with the claimed invention.  The Abstract reads as follows:
“A system, method and program product for spear phishing. As system is disclosed having a system for automatically constructing a background story using computational logic that includes true declarative content associated with a target; a system for automatically constructing an expanded story using computational logic that includes deceptive declarative content; and a communication generator that generates a communication including the true declarative content, the deceptive declarative content, and an actionable element.”  (emphasis added) 

The following sections of Bringsjord are particularly on point with the claimed invention:
[0006] The present invention provides an artificial intelligence system for automated spear phishing. The described system and method may for example be utilized for quality assurance purposes or any other purpose. A first aspect of the invention provides a spear phishing system, comprising: a system for automatically constructing a background story using computational logic that includes true declarative content associated with a target; a system for automatically constructing an expanded story using computational logic that includes deceptive declarative content; and a communication generator that generates a communication including the true declarative content, the deceptive declarative content, and an actionable element.
[0007] A second aspect of the invention provides a method of spear phishing, comprising: automatically constructing a background story using computational logic that includes true declarative content associated with a target; automatically constructing an expanded story using computational logic that includes deceptive declarative content; and generating a communication including the true declarative content, the deceptive declarative content, and an actionable element.
[0008] A third aspect of the invention provides a program product stored on a computer readable medium, which when executed, provides a spear phishing operation, comprising: program code for automatically constructing a background story using computational logic that includes true declarative content associated with a target; program code for automatically constructing an expanded story using computational logic that includes deceptive declarative content; and program code that generates a communication including the true declarative content, the deceptive declarative content, and an actionable element.”  (emphasis added) 

Thus, Bringsjord generates an output which is a novel, potentially fraudulent scheme (e.g. “story”) involving spear phishing.  See [0021].  It is associated with a target of the scheme.  It uses semantic information and known spear phishing schemes.  See [0044] – [0057].  That is, a “background story” is considered to constitute the recited semantic information and known fraud schemes.  “Common knowledge” is considered to constitute the recited known fraud schemes.  (See at least [0005] and the following quotation:
“[0048] To begin, the formulae expressing the background story N are asserted as common knowledge into the knowledge base 30 of system 18. This can be done by asserting to the system 18 formulae expressed in CEC that describe the background story, and described specifically as well that all of T, M, and C know that these formulae hold. We use the notation <X> to denote the English (or some other natural language) that represents the underling technical formulae X. So, what is asserted into the knowledge based 30 of system 18 is N, and that each of the three agents knows all of the formulae in N. (In CEC, C is the so-called common knowledge operator, so what would be asserted into the knowledge base 30 of system 18 is C(N).  (emphasis added) 

Moreover, cognitive formulae of the type claimed are taught by Bringsjord:
“[0046] In addition, assume that we are using the aforementioned cognitive event calculus (CEC), a computational logic that has been amply described in the literature (e.g., see Bringsjord et al. 2014, Bringsjord & Govindarajulu 2013), and can be used as a framework for modeling the cognition of human beings, representing stories, representing the content that is expressed in natural languages like English, and carrying out automated reasoning that is the primary mode of computation used by spear phishing system 18.”  (emphasis added) 

The “goal” of the system of Bringsjord is to generate a novel email that target T will act upon, thereby preventing such phishing to take place in real life:
	“[0043] The system 18 starts with a target T specified by its user. The goal of the system 18 is to generate an electronic communication <k> (e.g., an email) to be sent to T such that T performs an “action” lambda relative to that email. For example, the action in question will often be to click on hyperlink in the email in question. In this case, the hyperlink is an instance of something λ in the communication <k> that is to be acted upon by the target T. Using standard and widely known technology, if λ is a hyperlink in an email, clicking on this hyperlink (which would be the action lambda), grants access to the computer or computer system of T. This access is of course given to the malicious agent M who sends the communication <k>. The relevant pre-established network connections are assumed to be in place. These connections are outside the scope of the invention, and are well-understood and easy to configure.”  (emphasis added) 

Therefore, with regard to Claim 1, Bringsjord teaches:
1. A counter fraud system, comprising:  (See at least [0006] and [0019].)

a system for formalizing real world semantic information pertaining to a domain that includes rules and processes expressed as formulae, semantic models of known fraud schemes, and knowledge bases of domain participants represented using cognitive calculi: and  (See at least [0044] – [0044], wherein the “target T” is considered to constitute the recited participants.  Several examples are taught by Bringsjord which correspond to domains. See also [0048] – [0049].)

a scheme generation system for generating a plurality of fraud schemes within the domain using the semantic information, wherein each fraud scheme:   (See at least [0043])

comprises a plan expressed using cognitive calculi; (See at least [0046])

includes at least one domain participant;  (See at least [0043], with respect to the target T.)

achieves an illicit result that breaks at least one rule of the domain; (See at least [0045], malicious agent M who impersonates someone else. Such impersonation breaks a common “rule.”)

is provable to be outside the purview of relevant observers; and  (See at least [0021] and [0043].)

is not a known fraud scheme.  (See at least [0021] and [0043].)

Therefore, Bringsjord teaches all of the essential elements of Claim 1.  
However, out of an abundance of caution, and based on the broadest reasonable interpretation of various claim terms, Bringsjord et al.Ha is applied.  
Bringsjord et al. is in the same field of endeavor as Bringsjord and the claimed invention – generation of stories using cognitive calculi and formulae.  
The story can involve “rule breaking” such as evil and betrayal.  See [0014].  In fact, “rules” are taught extensive throughout Bringsjord et al. to generate the expanded story, plot, etc.  (See at least [0146] – [0227].)

Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the fraudulent email generation system of Bringsjord – which includes the cognitive calculi and formulae recited in the claim – with the rules and conditions of the story generation system teachings of Bringsjord et al..  The motivation to do so comes from Bringsjord.  As quoted above, Bringsjord teaches the use of “expanded story generation.”  It would greatly enhance the efficiency and comprehensiveness of the story generation to add the rules/conditions features of the story generation system of Bringsjord et al..  
Furthermore, a person of ordinary skill in the art would have a reasonable expectation of success in making the modification since all that would be required would be a straightforward programming skills involving the generation of cognitive formulae for processing the semantic information or known information from the various domains.  As noted by Bringsjord [0065], this technology is well known.  Bringsjord et al. establishes the known nature of the applied cognitive processing technology.  Furthermore, Bringsjord teaches “story augmentation” as its allegedly novel improvement.  See, again, [0065].  Such is true here – the story does not have to be augmented much to achieve the recited novel scheme generation.
These features are well known.  Such programming is readily available to a person of ordinary skill in the art.  This is also stated in Applicant’s specification.  No extraordinary problem in making the programming changes would need to be solved.  That is, given the nature of computer programming and the excellent description of Bringsjord and Bringsjord et al., a person of ordinary skill in the art would possess the knowledge and skills which would render him or her capable of combining the prior art references.  Therefore, such a person of ordinary skill would clearly have a reasonable expectation of executing the modification successfully.

With regard to Claim 2, Bringsjord teaches wherein the participants comprise domain experts, investigators and auditors.  (See at least [0005] relating to “selected targets.”)

With regard to Claim 3, Bringsjord teaches wherein the at least one rule comprises one of a law, regulation or policy.  (See at least [0005])

With regard to Claim 4, Bringsjord teaches a fraud detection system that applies the fraud schemes to real world data to identify potential fraudulent activity.  (See at least [0044])

With regard to Claim 5, Bringsjord teaches a natural language generator that converts fraud schemes expressed in cognitive event calculus (CEC) formulae into a natural language output.  (See at least [0046])

With regard to Claim 6, Bringsjord teaches wherein each process expressed as formulae includes a series of temporal related events.  (See at least [0013], wherein “actions” of necessity are taken at different times and relate to various events.  See also [0072].)

With regard to Claim 7, Bringsjord teaches where in the cognitive calculi represents theory-of-mind level semantic information.  (See at least [0034], relating to what the target or participant “thinks.”  This type of thinking of necessity is involved in “cognitive” processing.  See also [0071] relating to “mental states of human beings.”)

With regard to Claim 8, Bringsjord teaches wherein the fraud is selected from a group consisting of: a medical treatment fraud, a drug diversion fraud, a financial fraud, a game playing fraud, and a business fraud.  (See at least [0005] wherein spear phishing is an attempt to commit financial fraud.)

With regard to Claim 9, Bringsjord teaches wherein the cognitive calculi utilize: multi-sorted logics that partition and sort the domain into sub-categories to model elements in the domain and temporal events; intensional operators that augment the multi-sorted logics to enable modeling of cognitive elements of a participant; and  27MOTA-0002-US quantificational formulae expressed in the cognitive calculi over which the intensional operators can range to allow for development of the fraud scheme.  (See at least [0046] – [0048] and [0069] – [0072].)

With regard to Claim 10, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth above with respect to those claims.  

With regard to Claim 11, this claim is essentially identical to Claim 2 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 12, this claim is essentially identical to Claim 3 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 13, this claim is essentially identical to Claim 4 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 14, this claim is essentially identical to Claim 5 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 15, this claim is essentially identical to Claim 6 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 16, this claim is essentially identical to Claim 8 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 17, this claim is essentially identical to Claim 9 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 18, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 19, this claim is essentially identical to Claim 2 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 20, this claim is essentially identical to Claim 4 and is obvious for the same reasons as set forth above with respect to that claim.  


Response to Arguments
6.	Applicant's arguments set forth in the Amendment have been fully considered but they are not persuasive.  
With regard to section 101 rejection, Applicant asserts that “Claim 1, instead provides a technical solution that encapsulates a domain into a semantic model, receives a goal using cognitive calculi, and searches for and applies formulaic actions to achieve the goal (i.e., generates a fraud scheme). The generated fraud scheme can that be used, e.g., to evaluate emails, data, communications, etc. Generating fraud schemes using Al in this manner does not 15/941,61211recite a judicial exception.”  (emphasis added) 
It is confusing to the Office how a “semantic model” or  “cognitive calculi” or “formulaic actions” constitute a “technical solution?”  It is hard to imagine features that are more abstract than these.  Furthermore, how do these features improve the functioning of the computerized system itself – its processing power or efficiency?  The functionality of its components or their interaction.  It’s interfaces or their utility?  Its storage capacity or the ease of retrieving stored data?  Its data structures?  These would be examples of technical improvements to a technical problem.  These are not recited in the claim nor are they even alleged.  What IS recited are features that describe a method of organizing human behavior – in fact methods that actually model human behavior – albeit fraudulent behavior.  These are “abstract ideas” to the fullest.  In the alternative, these are mathematical concepts, which also constitute abstract ideas.  
Although detecting fraud is, indeed, a practical application, the claim as presently recited is expressed at such high levels of generality that no practical application is embodied in the claim.  
With respect to §103, Applicant essentially argues:
“Bringsjord 1 generally provides a system for generating a story that includes real parts (i.e., a background story) and deceptive parts (i.e., an expanded story) that can be communicated, e.g., in an email, to fool the recipient into taking some action. Bringsjord 2 provides a general system for generating stories with plots, themes, etc. Neither teaches or suggests generating a fraud scheme within a domain that is carried out by a domain participant. In Bringsjord 1, the act of generating and sending a spear phishing attach is carried out by a third party, who has no involvement or relationship to the participants in the story. In Bringsjord 2, there is no salacious act being perpetrated.”  (emphasis added) 

This argument is confusing to the Examiner.  Isn’t the purpose of email phishing to “fool the recipient into taking some action?”  This is squarely what is taught in Bringsjord at [0005].  As noted above, this reference teaches how to automatically generate a “story” (i.e. a fraud scheme) to simulate such fraudulent activity in order to detect it and prevent it.  Thus, [0006] describes the purpose of such story generation as:  “The described system and method may for example be utilized for quality assurance purposes or any other purpose.”  Quality assurance programs of users of the Bringsjord system would help employees detect phishing attempts.  Therefore, the entity implementing such quality assurance programs would be a “domain participant.”
Interview Recommended:  Perhaps the content and meaning of these references could be discussed more thoroughly in an interview, as noted above, using the AIR form with the link below.
The rejections are maintained.

Conclusion
7.	 Applicant should carefully consider the following in connection with this Office Action:
	A.	Finality
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
   	
	B.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as any previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. use of cognitive processing to generate potentially fraudulent schemes to detect novel fraud attacks.)   Indeed, there is a plethora of prior art in these fields, e.g. machine learning and artificial intelligence.
	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	
U.S. Patent Publication No. 2018/0285743 to Bringsjord et al.  This reference is relevant to the features of cognitive modeling.
U.S. Patent Publication No. 2018/0082208 to Cormier et al.  This reference is relevant to the features of cognitive modeling for multiple actors.
U.S. Patent Publication No. 2020/0175517 to Byrne et al.  This reference is relevant to the features of cognitive modeling to detect fraud and is cited to show the level of skill of one of ordinary skill.  See Background.

	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:

	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.

	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	D.	Communicating with the Office
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

October 22, 2021
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691